                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISON
                           Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                       Plaintiffs,
                                                          DECLARATION OF DAVID E.
     v.                                                        ARMENDARIZ

 FRITO-LAY NORTH AMERICA, INC.,

                       Defendant.


       I, David E. Armendariz, declare as follows:

       1.      I am an attorney employed by the law firm of Pirkey Barber PLLC, which

represents Frito-Lay North America, Inc. (“Defendant”) in this case.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the Brief of Amici Curiae

filed on March 1, 2017 in Converse, Inc. v. ITC, Case No. 16-2497 in the United States Court of

Appeals for the Federal Circuit.

       3.      Attached as Exhibit 2 are documents excerpted from Exhibit 2 to the Declaration

of Christopher Lauzau, submitted by Plaintiffs on October 29, 2018 [Docs. 41–43].

       4.      Attached hereto as Exhibit 3 is a true and correct copy of Plaintiffs’ Responses and

Objections to Defendant’s First Set of Requests for Production served on December 20, 2018.

       5.      Attached hereto as Exhibit 4 are documents produced by Plaintiffs on January 18,

2019, Bates-stamped SLPC_00000035–SLPC_00000036; SLPC_00000080–SPLC_00000085.




                                                1

     Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 1 of 8
        6.      Attached hereto as Exhibit 5 are certain documents produced by Plaintiffs on April

19, 2019. The documents have been designated “Confidential” by Plaintiffs pursuant to the

Protective Order entered in this case [Doc. 50], and are filed under seal.

        7.      Below is a list of citations to articles from Exhibit 2 to the Declaration of

Christopher Lauzau, submitted by Plaintiffs on October 29, 2018 [Docs. 41–43], that appear to be

press releases issued or authorized by Snyder’s-Lance, Inc., Princeton Vanguard, LLC, or an

affiliate of one or both:

                1.      Doc. 41-4 at 14
                2.      Doc. 41-4 at 15-16
                3.      Doc. 41-4 at 34-35
                4.      Doc. 41-4 at 36-37
                5.      Doc. 41-4 at 38-39
                6.      Doc. 41-4 at 40-42
                7.      Doc. 41-4 at 43-44
                8.      Doc. 41-4 at 48
                9.      Doc. 41-4 at 55
                10.     Doc. 41-4 at 59-60
                11.     Doc. 41-4 at 61-62
                12.     Doc. 41-4 at 69-73
                13.     Doc. 41-4 at 108-132
                14.     Doc. 41-4 at 133-135
                15.     Doc. 41-4 at 143-144
                16.     Doc. 41-4 at 146-147
                17.     Doc. 41-4 at 148-149
                18.     Doc. 41-4 at 150-151
                19.     Doc. 41-4 at 161-164
                20.     Doc. 41-4 at 165-166
                21.     Doc. 41-4 at 187-188
                22.     Doc. 41-4 at 197-198
                23.     Doc. 41-4 at 199-200
                24.     Doc. 41-4 at 213-214
                25.     Doc. 41-4 at 236-255
                26.     Doc. 41-4 at 281-284
                27.     Doc. 41-4 at 302-303
                28.     Doc. 41-4 at 322-323
                29.     Doc. 41-4 at 326-328
                30.     Doc. 41-4 at 332-333
                31.     Doc. 41-4 at 334
                32.     Doc. 41-5 at 42-43

                                                 2

     Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 2 of 8
       33.   Doc. 41-5 at 56-60
       34.   Doc. 41-5 at 66-76
       35.   Doc. 41-5 at 85-95
       36.   Doc. 41-5 at 122-138
       37.   Doc. 41-5 at 139-148
       38.   Doc. 41-5 at 149-163
       39.   Doc. 41-5 at 173-176
       40.   Doc. 41-5 at 177-179
       41.   Doc. 41-5 at 180
       42.   Doc. 41-5 at 192-193
       43.   Doc. 41-5 at 209
       44.   Doc. 41-6 at 24
       45.   Doc. 41-6 at 48-63
       46.   Doc. 41-6 at 98
       47.   Doc. 41-6 at 117-118
       48.   Doc. 41-6 at 121
       49.   Doc. 41-6 at 152-153
       50.   Doc. 41-6 at 176-177
       51.   Doc. 41-6 at 181-182
       52.   Doc. 41-6 at 189-190
       53.   Doc. 41-6 at 203-204
       54.   Doc. 41-6 at 206-219
       55.   Doc. 41-6 at 220-223
       56.   Doc. 41-6 at 224
       57.   Doc. 41-6 at 230
       58.   Doc. 41-6 at 252-253
       59.   Doc. 41-6 at 256-260
       60.   Doc. 41-7 at 51-52
       61.   Doc. 41-7 at 55-57
       62.   Doc. 41-7 at 111-124
       63.   Doc. 41-7 at 130-131
       64.   Doc. 41-7 at 134-135
       65.   Doc. 41-7 at 137-153
       66.   Doc. 41-7 at 154-179
       67.   Doc. 41-7 at 207-208
       68.   Doc. 41-7 at 211-212
       69.   Doc. 41-7 at 223
       70.   Doc. 41-7 at 229-230
       71.   Doc. 41-8 at 46-48
       72.   Doc. 41-8 at 82-96
       73.   Doc. 41-8 at 110-113
       74.   Doc. 41-8 at 114
       75.   Doc. 41-8 at 117-118
       76.   Doc. 41-8 at 131-132
       77.   Doc. 41-8 at 143-144
       78.   Doc. 41-8 at 165-177

                                    3

Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 3 of 8
       79.    Doc. 41-8 at 193-195
       80.    Doc. 41-8 at 214
       81.    Doc. 41-8 at 226-227
       82.    Doc. 41-8 at 236-248
       83.    Doc. 41-8 at 270-287
       84.    Doc. 41-8 at 295-296
       85.    Doc. 41-8 at 306
       86.    Doc. 41-8 at 320-321
       87.    Doc. 41-9 at 43-50
       88.    Doc. 41-9 at 94-102
       89.    Doc. 41-9 at 118
       90.    Doc. 41-9 at 139-140
       91.    Doc. 41-9 at 148-149
       92.    Doc. 41-9 at 159-160
       93.    Doc. 41-9 at 171-179
       94.    Doc. 41-9 at 180
       95.    Doc. 41-10 at 12-13
       96.    Doc. 41-10 at 14-30
       97.    Doc. 41-10 at 31-40
       98.    Doc. 41-10 at 41-43
       99.    Doc. 41-10 at 62-63
       100.   Doc. 41-10 at 64-65
       101.   Doc. 41-10 at 66-67
       102.   Doc. 41-10 at 76-78
       103.   Doc. 41-10 at 83-84
       104.   Doc. 41-10 at 104
       105.   Doc. 41-10 at 174-176
       106.   Doc. 41-10 at 219-226
       107.   Doc. 41-11 at 11-12
       108.   Doc. 41-11 at 13-14
       109.   Doc. 41-11 at 15-16
       110.   Doc. 41-11 at 22-23
       111.   Doc. 41-11 at 58-60
       112.   Doc. 41-11 at 67-71
       113.   Doc. 41-11 at 76-89
       114.   Doc. 41-12 at 15-17
       115.   Doc. 41-12 at 18-19
       116.   Doc. 41-12 at 47
       117.   Doc. 41-12 at 63-64
       118.   Doc. 41-12 at 67-68
       119.   Doc. 41-12 at 153-161
       120.   Doc. 41-12 at 168-171
       121.   Doc. 41-12 at 184-201
       122.   Doc. 41-12 at 204-206
       123.   Doc. 41-12 at 218-219
       124.   Doc. 41-13 at 39-40

                                      4

Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 4 of 8
       125.   Doc. 41-13 at 44-45
       126.   Doc. 41-13 at 46-59
       127.   Doc. 41-13 at 60-61
       128.   Doc. 41-13 at 82-83
       129.   Doc. 41-13 at 89-90
       130.   Doc. 41-13 at 154-156
       131.   Doc. 41-13 at 166-167
       132.   Doc. 42-1 at 38-39
       133.   Doc. 42-1 at 63-78
       134.   Doc. 42-1 at 79-85
       135.   Doc. 42-1 at 86-89
       136.   Doc. 42-1 at 92-93
       137.   Doc. 42-1 at 96-97
       138.   Doc. 42-1 at 138-139
       139.   Doc. 42-2 at 21
       140.   Doc. 42-2 at 72-73
       141.   Doc. 42-2 at 80-94
       142.   Doc. 42-2 at 95-107
       143.   Doc. 42-2 at 108-109
       144.   Doc. 42-2 at 112
       145.   Doc. 42-2 at 132-133
       146.   Doc. 42-2 at 138-139
       147.   Doc. 42-2 at 140-141
       148.   Doc. 42-2 at 152-153
       149.   Doc. 42-2 at 165-166
       150.   Doc. 42-2 at 179-180
       151.   Doc. 42-2 at 181-182
       152.   Doc. 42-2 at 183-184
       153.   Doc. 42-2 at 185-201
       154.   Doc. 42-2 at 202-204
       155.   Doc. 42-2 at 207-217
       156.   Doc. 42-2 at 227-228
       157.   Doc. 42-2 at 242-243
       158.   Doc. 42-2 at 269-270
       159.   Doc. 42-3 at 29-31
       160.   Doc. 42-3 at 35-37
       161.   Doc. 42-3 at 40-55
       162.   Doc. 42-3 at 69-77
       163.   Doc. 42-3 at 89-91
       164.   Doc. 42-3 at 114-115
       165.   Doc. 42-3 at 123-124
       166.   Doc. 42-3 at 146-148
       167.   Doc. 42-3 at 157-159
       168.   Doc. 42-3 at 199-200
       169.   Doc. 42-3 at 203-204
       170.   Doc. 42-3 at 207

                                      5

Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 5 of 8
       171.   Doc. 42-3 at 217-219
       172.   Doc. 42-3 at 226-227
       173.   Doc. 42-3 at 228-230
       174.   Doc. 42-3 at 231-232
       175.   Doc. 42-3 at 233-235
       176.   Doc. 42-3 at 236-238
       177.   Doc. 42-3 at 239-241
       178.   Doc. 42-3 at 242-244
       179.   Doc. 42-3 at 245-247
       180.   Doc. 42-3 at 248-250
       181.   Doc. 42-3 at 251-253
       182.   Doc. 42-3 at 257-258
       183.   Doc. 42-3 at 259-270
       184.   Doc. 42-3 at 279-285
       185.   Doc. 42-3 at 300-301
       186.   Doc. 42-3 at 309-312
       187.   Doc. 42-3 at 313-315
       188.   Doc. 42-4 at 16-18
       189.   Doc. 42-4 at 138-139
       190.   Doc. 42-4 at 148-150
       191.   Doc. 42-5 at 18-19
       192.   Doc. 42-5 at 22-23
       193.   Doc. 42-5 at 24-25
       194.   Doc. 42-5 at 42-43
       195.   Doc. 42-5 at 44-45
       196.   Doc. 42-5 at 46-47
       197.   Doc. 42-5 at 54-68
       198.   Doc. 42-5 at 81-88
       199.   Doc. 42-5 at 90-99
       200.   Doc. 42-5 at 100-101
       201.   Doc. 42-5 at 102-103
       202.   Doc. 42-5 at 112-113
       203.   Doc. 42-5 at 116-117
       204.   Doc. 42-5 at 119-120
       205.   Doc. 42-5 at 121-122
       206.   Doc. 42-5 at 125-126
       207.   Doc. 42-6 at 14-15
       208.   Doc. 42-6 at 16-17
       209.   Doc. 42-6 at 21-22
       210.   Doc. 42-6 at 25-33
       211.   Doc. 42-6 at 34-40
       212.   Doc. 42-6 at 41-48
       213.   Doc. 42-6 at 59-61
       214.   Doc. 42-6 at 94-95
       215.   Doc. 42-6 at 136-137
       216.   Doc. 42-6 at 172-173

                                     6

Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 6 of 8
       217.   Doc. 42-6 at 180-181
       218.   Doc. 42-6 at 191-203
       219.   Doc. 42-6 at 204-212
       220.   Doc. 42-7 at 24-25
       221.   Doc. 42-7 at 31-33
       222.   Doc. 42-7 at 65-66
       223.   Doc. 42-7 at 67-68
       224.   Doc. 42-7 at 77-78
       225.   Doc. 42-7 at 79-80
       226.   Doc. 42-7 at 83-84
       227.   Doc. 42-7 at 85-86
       228.   Doc. 42-7 at 90-92
       229.   Doc. 42-7 at 96-97
       230.   Doc. 42-7 at 102-115
       231.   Doc. 42-7 at 116-127
       232.   Doc. 42-7 at 128-134
       233.   Doc. 42-7 at 135-137
       234.   Doc. 42-7 at 139-140
       235.   Doc. 42-7 at 144-145
       236.   Doc. 42-7 at 170-171
       237.   Doc. 42-8 at 11-12
       238.   Doc. 42-8 at 16-17
       239.   Doc. 42-8 at 18-19
       240.   Doc. 42-8 at 144-145
       241.   Doc. 42-8 at 152-153
       242.   Doc. 42-8 at 161-162
       243.   Doc. 42-8 at 163
       244.   Doc. 42-8 at 165-166
       245.   Doc. 42-8 at 175-177
       246.   Doc. 42-8 at 184-186
       247.   Doc. 42-8 at 190-201
       248.   Doc. 42-8 at 212-217
       249.   Doc. 42-8 at 228-229
       250.   Doc. 42-8 at 261-262
       251.   Doc. 42-9 at 13-14
       252.   Doc. 42-9 at 25-26
       253.   Doc. 42-9 at 46-47
       254.   Doc. 42-9 at 55-69
       255.   Doc. 42-9 at 84-93
       256.   Doc. 42-9 at 105-106
       257.   Doc. 42-9 at 177-189
       258.   Doc. 42-10 at 17-20.




                                     7

Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 7 of 8
       8.      Below is a list of citations to portions of Exhibit 2 to the Declaration of Christopher

Lauzau, submitted by Plaintiffs on October 29, 2018 [Docs. 41–43], that are articles about the

underlying litigation between the parties.

                1. Doc. 41-4 at 11
                2. Doc. 41-5 at 11
                3. Doc. 41-5 at 18
                4. Doc. 41-5 at 107
                5. Doc. 41-5 at 212
                6. Doc. 41-5 at 214
                7. Doc. 41-5 at 226
                8. Doc. 41-5 at 249
                9. Doc. 41-6 at 201
                10. Doc. 41-11 at 92
                11. Doc. 41-12 at 22
                12. Doc. 41-12 at 133
                13. Doc. 41-13 at 22
                14. Doc. 41-13 at 70
                15. Doc. 41-13 at 93
                16. Doc. 41-13 at 94
                17. Doc. 41-13 at 151
                18. Doc. 41-13 at 153
                19. Doc. 41-13 at 160
                20. Doc. 42-1 at 13
                21. Doc. 42-1 at 25
                22. Doc. 42-1 at 34
                23. Doc. 42-1 at 40
                24. Doc. 42-1 at 48
                25. Doc. 42-3 at 92
                26. Doc. 42-3 at 125
                27. Doc. 42-4 at 113
                28. Doc. 42-5 at 26

       I declare under penalty of perjury that the foregoing is true and correct. Executed this 14th

day of June, 2019, in Austin, Texas.


                                                  David E. Armendariz




                                                 8

     Case 3:17-cv-00652-KDB-DSC Document 71-1 Filed 06/14/19 Page 8 of 8
